 


109 HR 616 IH: Department of Veterans Affairs Claims Backlog Reduction Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 616 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Baca (for himself, Mr. Holden, Mr. Wynn, Mr. Pallone, Ms. Carson, Mrs. Jones of Ohio, Mr. Scott of Georgia, Mr. Sanders, Mr. Moore of Kansas, Mrs. Tauscher, Mr. Foley, Mr. Cardoza, Mr. Bishop of Georgia, Mrs. Lowey, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for reduction in the backlog of claims for benefits pending with the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Claims Backlog Reduction Act of 2005. 
2.FindingsCongress finds the following: 
(1)There are over 25,000,000 honorably discharged veterans of the Armed Forces of the United States. 
(2)There are over 500,000 veterans who have claims pending with the Department of Veterans Affairs for veterans’ benefits, and approximately 100,000 of such claims are over one year old without resolution. 
(3)The Nation’s veterans are dying at a rate of over 1,000 veterans a day. 
(4)It is the responsibility of the United States Government to live up to the promises to the Nation’s veterans that were made and accepted. 
(5)The National Association of County Veterans Service Officers is an organization that includes approximately 2,400 full-time employees and whose members are present in 37 States. 
(6)Members of the National Association of County Veterans Service Officers stand ready to act in partnership with the Department of Veterans Affairs in order to eliminate the backlog of claims for veterans’ benefits. 
3.DefinitionsIn this Act: 
(1)The term claimant means an individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary of Veterans Affairs. 
(2)The term County Veterans Service Officer means any person employed by or funded by any county, parish, borough, or territory whose job it is to assist veterans and eligible dependents in the application for, administration of, or receipt of benefits under any Federal, State, or County veterans benefit program. 
(3)The term injury or illness claim means a claim for benefits that is documented as being service-connected. 
(4)The term presumptive claim means a claim for benefits that is presumptively connected to a specific tour of duty or to specific types of military assignment. 
(5)The term statutory claims means those claims for benefits defined in section 5101 of title 38, United States Code. 
(6)The term specific claims includes statutory claims, presumptive claims, and injury or illness claims. 
(7)The term ready to be rated means that there is sufficient information to evaluate the claimed disability and to assign a rating based on degree of disability. 
(8)The term State has the meaning given that term in section 101(20) of title 38, United States Code. 
4.Reduction of backlog of veterans’ claims 
(a)Referral of claims to County Veterans Service Officers 
(1)Identification of claims backlogThe Secretary of Veterans Affairs shall identify the backlog of veterans’ claims as of the date of the enactment of this Act and shall categorize those claims into types of specific claims. As part of such categorization, the Secretary shall identify the pending claims that require development. The Secretary shall refer those claims requiring development to a County Veterans Service Office for development. 
(2)Selection of county vso based on geographic proximityThe Secretary shall choose a County Veterans Service Office for development of a claim based upon the office’s geographical proximity to the claimant. 
(3)Information required to develop claimA claim referred to a County Veterans Service Office for development shall be accompanied by specification from the Secretary of the information that is required to develop the claim and the information that is needed to make the claim ready to rate. 
(b)Filing of claims with County Veterans Service OfficersClaims for benefits under laws administered by the Secretary of Veterans Affairs may be submitted to County Veterans Service Officers. Receipt of such a claim by a County Veterans Service Officer under this Act shall be treated for all purposes as receipt of the claim by the Secretary of Veterans Affairs. 
5.Development of claims 
(a)Development of claims by County Veterans Service OfficerWhen a County Veterans Service Officer receives a claim referred under section 4(a) or receives a claim under section 4(b), that officer shall make personal contact with the claimant, explain the situation, and develop the claim. 
(b)Authority to fully develop claimA County Veterans Service Officer to whom a claim is referred under section 4(a) or who receives a claim under section 4(b) shall have the authority to fully develop the claim and to transmit the claim to the Secretary of Veterans Affairs when the claim is ready to be rated. 
(c)ProcedureOnce the claim has been fully developed, the claim shall be transmitted back to the Secretary with the information developed in accordance with the specification under section 4(a)(3) and a statement from the County Veterans Service Officer indicating that the claim is ready to rate. 
(d)Fully developed claimsFor purposes of this section, a claim shall be considered to be fully developed when the County Veterans Service Officer has obtained all items that that officer determines are necessary to substantiate the claim and all items that the Secretary of Veterans Affairs has specifically specified to be developed in connection with the claim. 
6.Information sharingVeterans’ information contained in the Benefits Delivery Network of the Department of Veterans Affairs shall be accessible to County Veterans Service Offices in order to provide County Veterans Service Offices with online access to client information contained in the Department of Veterans Affairs database. Such information shall be used by such offices to develop veterans’ claims under this Act and for no other purpose. 
7.Allocation of funds 
(a)In generalFunding for purposes of this Act shall be allocated by grant to the States based on the population of veterans in the respective States. Funds allocated to a State under this Act shall be directed to County Veterans Service Offices within the State through the State Department of Veterans Affairs (or the equivalent). 
(b)State overheadA State Department of Veterans Affairs may retain from any such grant for any fiscal year an amount equal to the expenses incurred by that State for administrative overhead in administering grants for that year, except that the amount so retained in any fiscal year may not exceed 3 percent of the amount of the grant to that State for that fiscal year. 
(c)Funds for education and trainingA portion of the funding received by a State under this Act for any fiscal year, as determined by the Secretary of Veterans Affairs in agreement with County Veterans Service Offices, shall be used for County Veterans Service Officers to attend educational programs sponsored by or equivalent to the National Association of County Veterans Service Officers annual continuing education and accreditation training. 
(d)Limitation on Federal fundingFederal funds under this Act may not be used to provide more than 50 percent of the total costs for County Veterans Service Offices and shall be used to expand existing programs, not to supplant existing local government funding. 
(e)Establishment of new CVSO programs 
(1)In the case of a State that as of the date of the enactment of this Act does not have a County Veterans Service Officer program, Federal funding under this Act may be used by units of local government to establish such a program to assist veterans and their dependents in filing applications for veterans benefits and for the purposes specified in this Act. 
(2)In a State covered by paragraph (1), if a unit of local government chooses not to establish a County Veterans Service Officers program as described in that paragraph, the State department of veterans affairs (or the equivalent) may elect to perform the services as specified in this Act for that State. 
(3)In a State covered by paragraph (1), if both units of local government and the State government elect not to use some or all of the funds, the unused amount shall revert back to the Secretary of Veterans Affairs and shall be reallocated to those State department of veterans affairs (or the equivalent) in which County Veterans Service Officers programs exist to further expand services to veterans in those States in support of the veterans claims backlog reduction services under this Act. 
 
